Opinion,
Mr. Chief Justice Paxson :
The amount in controversy here is small, and the principle involved is of even less importance. It is a mere matter whether the plaintiff shall be paid for his services in procuring an oil lease for the defendant. That compensation was in the mind of the parties at the time the services were performed, is plain from the letter of the defendant to the plaintiff in which he said: “ My understanding with you is, if I get the lease, to carry you one eighth interest in the drilling of the first well, and assign you one eighth of lease; or, I may take the interest myself by paying you two hundred dollars for getting lease.” McDonald procured the lease for the defendant. The latter did nothing under it; did not assign to plaintiff one eighth interest in it, and did not pay the two hundred dollars. It is clear, from the letter referred to, the defendant had the option to give, plaintiff an eighth interest, or to keep the whole and pay two hundred dollars for procuring the lease. He has not done the one or the other. We think, under the circumstances, the |3laintiff was entitled to compensation for his services; and, as their value was fixed by the defendant himself, he has no just cause to complain of the result. Nearly the entire charge of the court was assigned as error, but we are of opinion the jury were properly instructed.
Judgment affirmed.